Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I (claims 1-8) in the reply filed on October 18th, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 18th, 2021.












Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 specifies the woven-laminated flexible material as “thicker” and “more abrasion-resistant”, which is considered indefinite as the claim does not provide a nexus for comparison. It is not clear what the woven-laminated flexible material is “thicker” than, or “more abrasion-resistant” than. In addition, the claim does not quantify the claimed abrasion-resistance, and therefore, a threshold cannot be determined. In the interest of compact prosecution, the claim will be interpreted as reciting a woven-laminated flexible material known in the art of temporary protective enclosures.
In addition, there phrase “the interior section” lacks antecedent basis. It is not clear if the claim is attempting to specify the entire interior of the temporary protective enclosure, or one specific interior section from a set of multiple interior sections. In the interest of compact prosecution, the claim will be interpreted as reciting an interior section.
Claim 6 recites the phrase “within the vicinity of the top cover’s unconnected sides closer to the second membrane”, but the phrases “within the vicinity” and “closer to the second membrane” are unspecified in degree. It is not clear how close to the top cover’s sides is “within the vicinity”, and the issue is further compounded by the term closer (i.e., the term “closer” is used with respect to a vicinity). 
Claim 8 recites the term “sturdy”, which is a term of degree. The present specification does not provide a means for determining the degree of the term “sturdy”. Furthermore, there is no universally-accepted threshold for “sturdy” within the art. In the interest of compact prosecution, “sturdy” will be interpreted as reciting a material known in the art of temporary protective enclosures.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sebera et al (US 2009/0008958 A1) in view of Robinson et al (US 2016/0221427 A1).
With regards to claim 1, Sebera discloses an expandable automobile storage bag which protects from extreme weather conditions (i.e., a temporary protective enclosure) depicted as comprising a terrestrial engagement surface 104 (i.e., bottom part) connected to three sidewalls 120 and an additional sidewall containing fastener 106 (note that in Fig. 7 of Sebera, only one of the three sidewalls 120 are numbered, and the sidewall having fastener 106 is not numbered), each of the three sidewalls 120 and additional sidewall (i.e., four sidewalls total) are arranged in a constellation such that one edge of each wall connects to at least one edge of the floor mat (note that the additional sidewall has an adhesive seal to form an enclosed entrance 110) (Sebera: abstract; para. [0011], [0044] and [0049]-[0051]; Figs. 6-7). Figures 6 and 7 of Sebera depict the storage bag in expanded and unexpanded forms, Sebera: Figs. 6-7). Figure 7 of Sebera further depicts the collapsible walls as bound together, with three of the collapsible walls being bound together at edges opposite the side bounded to the floor mat through dorsal layer 114 formed of a plastic film (i.e., top cover) (Sebera: para. [0043]; Fig. 7). Furthermore, the edges of the three sidewalls 120 are connected to a first subsection (i.e., membrane) of the additional sidewall, the first subsection having a zipper 106 having a top portion (i.e., first mechanism) in contact with the first subsection. (Sebera: para. [0043]; Fig. 7). Note that the term “connected” does not imply direct contact. A side of the dorsal layer 114 (i.e., top cover) connected to the collapsible walls is not connected to the first zipper mating mechanism thereon (i.e., it is connected via a portion of the additional collapsible wall, as opposed to connected thereon) (Sebera: Fig. 7). This unconnected side may further be connected to an adhesive strip (second membrane) having an opposite side of the above disclosed zipper (i.e., a second zipper mechanism) (Sebera: para. [0044]; Fig. 7). With regard to the phrase “heat welding”, the recited heat welding steps constitute product-by-process language, and such language does not limit the claimed product to the material practice of the recited steps. Rather, the claim is only limited to the structure implied by the recited steps. See MPEP 2113. In the present case, the walls, top cover, and bottom part are made of a plastic film (i.e., an integral structure). The recited step of heat welding technically includes such a structure. As written, the claimed overlap is a region created by heat welding where the materials overlap. This does not mean that the overlap is in a state such that separate layers are discernible. In other words, the phrase “heat welding” includes heat welding processes which result in integral structures indiscernible from the single, unitary film structure of Sebera. Furthermore, seams (i.e., flexed corners) are present at the locations in which the walls, top cover, and bottom part connect (Sebera: Fig. 7).
Sebera does not appear to disclose the bottom part and top cover as constructed from a woven-laminated flexible material that is water impermeable. In addition, while Sebera has a structure 
Robinson is directed to a pliable bag for protecting vehicles from water and pests (i.e., a temporary protective enclosure) formed from woven fabric laminate (Robinson: para. [0001], [0004], [0039], and [0043]-[0044]). The pliable bag is depicted as protecting a top, a bottom, and four sides of an automotive vehicle (Robinson: Figs. 2-7). From Robinson, it is clear that water-resistance is known, desirable property of the art, and furthermore, Robinson teaches that water-resistant fabric materials offer further resistance to smaller insect/arachnid pests (Robinson: para. [0040]). Sebera and Robinson are analogous art in that they are related to the same field of endeavor of temporary protective enclosures for vehicles which enclose a top, a bottom, and four sides of an automotive vehicle. A person of ordinary skill in the art would have found it obvious to have selected the water-resistant (i.e., water-impermeable) woven laminate of Robinson for the material in the walls, top cover, and bottom part of the structure of Sebera, as providing water-resistance via woven laminate materials is known in the art, and since such materials are associated with resistance to smaller insect/arachnid pests (Robinson: para. [0040]). Furthermore, a seam having water impermeability naturally flows from the selection of the material of Robinson for the overall structure of Sebera.
With regards to claim 2, a person of ordinary skill in the art would have found it obvious to have attached stabilizers in the form of handles to each of the peripheral surfaces of the prior art storage bag (i.e., includes at least one wall and a top cover) for the purpose of providing stability and facilitating release and unfolding of the protective enclosure (Sebera: para. [0016] and [0048]). With regard to the phrase “heat welding”, the recited heat welding steps constitute product-by-process language, and such language does not limit the claimed product to the material practice of the recited steps. Rather, the claim is only limited to the structure implied by the recited steps. See MPEP 2113. In the present case, the walls, top cover, and bottom part are made of a woven fabric laminate film (i.e., an integral Robinson: para. [0040]).
With regards to claim 3, a person of ordinary skill in the art would have found it obvious to have incorporated a polyethylene, such as an ultra-high-molecular-weight polyethylene, as it is disclosed as most favored by Robinson (Robinson: para. [0042]). With regards to the claimed polyethylene thickness of about 400 micrometers, Sebera teaches that the dimensions of the storage bag (i.e., includes thickness) should be selected such that it may accommodate an automobile (Sebera: para. [0015] and [0040]). It is further noted that the inventive utilities sought by Sebera and Robinson are the same as those of the present disclosure (i.e., to provide a water-impermeable enclosure to provide outdoor protection to a vehicle such as an automobile), and therefore, a person of ordinary skill would have entertained thicknesses which fulfilled such utilities (including the claimed thickness). Therefore, a person of ordinary skill in the art would have found it obvious to have optimized the polyethylene thickness based on the explicit suggestion of Sebera, and furthermore, a person of ordinary skill would have tended towards the claimed thickness based on the similar requirements of the claimed invention and prior art (Sebera: para. [0015] and [0040]). See MPEP 2144.05.
With regards to claim 4, Robinson expressly teaches selection of woven-laminated material based on the desired degree of water permeability (Robinson: para. [0039]). It is noted that average water pressure as used by the present claim is a measure of such permeability. Robinson further teaches water permeability as desirable from the viewpoint of preventing insect/arachnid pests (Robinson: para. [0039]). The present specification further admits that the pressures disclosed result in an ability to drive a vehicle on the material itself. Therefore, a person of ordinary skill in the art would have found it Robinson: para. [0039]).
With regards to claim 7, Sebera discloses that its materials (i.e., first and second membranes) are made to “breathe” as is known in the art (i.e., are breathable materials) (Sebera: para. [0004]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sebera et al view of Robinson et al as applied to claim 1 above, and in further view of Echauz (US 2013/0312882 A1).
With regards to claim 5, Sebera and Robinson teach a temporary protective enclosure as applied to claim 1 above, wherein, as is best understood, the temporary protective enclosure has the requisite abrasion resistance (see above discussion). Sebera and Robinson appear silent with regards to reflective markings integrated within the temporary protective enclosure.
Echauz is directed to openable/closable water-proof bags in which motor vehicles may be placed (Echauz: abstract; para. [0003] and [0016]). Echauz teaches attaching reflective stickers (i.e., integrated reflective markings) to the bag so that it is more easily seen at night (Echauz: para. [0048]). It is noted that the purpose of providing reflective stickers disclosed in Echauz is the same as that of the present specification (i.e., the present specification has reflective markings for use “in a dark setting”). Sebera, Robinson, and Echauz are analogous art in that they are related to the same field of endeavor of temporary protective enclosures for vehicles. A person of ordinary skill in the art would have found it obvious to have included the reflective stickers of Echauz in the structure of Sebera and Robinson, in order to ensure that the bag is more easily seen at night (Echauz: para. [0048]). Such reflective stickers would have been obvious to apply to both the interior and exterior of the prior art enclosure, as both the interior and exterior are potentially visible.

	Echauz teaches the incorporation of a flap running in a length direction, the flap being unconnected to three separate sides (Echauz: para. [0047]; Fig. 3). Echauz further teaches connecting opposite sides of its enclosure using hooks provided via VELCRO® panels (i.e., a hook-and-loop fastener system). A person of ordinary skill in the art would have found it obvious to have incorporated the both the flap of Echauz and the hook-and-loop fastening configuration into the structure of Sebera and Robinson, in order to enable the structure to be tightly folded around an enclosed motor vehicle, thereby providing secure holding and improved water-tightness after the motor vehicle has been driven into the enclosure (Echauz: para. [0035]-[0038]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sebera et al view of Robinson et al as applied to claim 1 above, and in further view of Vieira et al (US 2013/0017055 A1).
	With regards to claim 8, Sebera and Robinson teach a temporary protective enclosure as applied to claim 1 above. However, Sebera and Robinson do not appear to teach anchoring tethers, wherein one end of each anchoring tether creates a loop by which a carabineer is connected thereon, the other end of each anchoring tether creates another loop by which another carabineer is connected thereon, the anchoring tethers wrapping around the temporary protective enclosure once inserted through handles, 
	Vieira is directed to an apparatus for use in securing tarpaulin a tarpaulin in a manner which protects items such as vehicles from rain, snow, and/or flying debris, the apparatus including a series of joining devices (i.e., anchoring tethers) which each include one end having a carabineer, and an opposite end having a handle in the form of a ring (Vieira: abstract; para. [0030]). It is noted that the “handle” of Vieira may instead be another connector (such as another carabineer), and therefore, Vieira essentially discloses its joining device as having carabineers on opposite ends (Vieira: para. [0036]). Vieira further discloses the anchoring tethers as inserted through holes 32 (i.e., handles according to the claim) (Vieira: Fig. 4). Vieira further depicts a usage in which an anchoring tether is clasped unto an other end of itself, the anchoring tether having a spike 16 for attachment to another object (Vieira: para. [0039]; Figs. 4-5). Sebera, Robinson, and Vieira are analogous art in that they are related to the same field of endeavor of temporary enclosures for protecting vehicles from outdoor environments. A person of ordinary skill in the art would have found it obvious to have incorporated the anchoring tether of Vieiera as prescribed Vieiera into the structure of Sebera and Robinson, in order to enable connection of the structure to another object such as the ground, thereby preventing the structure from collapsing or blowing away under the influence of wind, rain, or snow (Vieira: para. [0030]-[0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783